UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1063


CAPITAL FUNDING AND CONSULTING, LLC,

                Plaintiff - Appellee,

          v.

PATRICK BECKER; SHERRIE BECKER,

                Defendants - Appellants.



Appeal from the United States Bankruptcy Court for the Eastern
District of Virginia, at Richmond.        Kevin R. Huennekens,
Bankruptcy Judge. (09-36086-KRH; 10-03004-KRH)


Submitted:   September 19, 2011         Decided:   September 28, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney Moates Paulk, Nathaniel L. Story, HIRSCHLER FLEISCHER,
PC, Richmond, Virginia, for Appellants.    Loc Pfeiffer, Kimberly
Pierro, KUTAK ROCK, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick and Sherrie Becker appeal from the bankruptcy

court’s order determining that the attachment of the Beckers’

judgment      lien    against   Capital          Funding   and    Consulting,    LLC’s

interests in various parcels of real property occurred within

ninety days of the Debtor’s filing of the petition for relief in

bankruptcy      and     therefore       is       avoidable    by     the   debtor-in-

possession as a preferential transfer under 11 U.S.C. § 547(b)

(2006).     Our review of the record and the briefs filed by the

parties discloses no reversible error.                     Accordingly, we affirm

for the reasons stated by the bankruptcy court.                      Capital Funding

& Consulting, LLC v. Becker, No. 09-36086-KRH (Bankr. E.D. Va.

Oct. 19, 2010).          We dispense with oral argument because the

facts   and    legal    contentions      are       adequately      presented    in   the

materials      before    the    court    and       argument      would   not   aid   the

decisional process.

                                                                               AFFIRMED




                                             2